DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to application 17397716 filed on 08/09/2021. Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 and 16 of U.S. Patent No. 11112830 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to an electronic device with two optical structures, where the above/overlapping one has a surface with a curved portion and a planar portion (first optical structure in the instant claim 12, and second optical structure of claim 10 of U.S. Patent No. 11112830). The difference between the two claims is scope directed to the bottom/overlapped optical structure (second optical structure of the instant claim 12, and first optical structure of claim 10 of U.S. Patent No. 11112830), where the instant claim 12 is broader that it does not recite the shape of the bottom/overlapped optical structure and claim 10 of U.S. Patent No. 11112830 recites the bottom/overlapped optical structure has a curved surface. Hence, the instant claim 12 is anticipated by claim 10 of U.S. Patent No. 11112830 and rejected on the ground of nonstatutory double patenting.
Dependent claims are further respectively recite similar limitations and hence are rejected in the similarly rationale as above. 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etienne et al. (US Patent Pub. No. 2013/0235561 A1) in view of Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1)
Regarding claim 1, Etienne teaches an electronic device (Etienne, [0003], mobile telephone with display device) comprising: 
active display structures that include pixels with a peripheral edge, the pixels having a first area (Etienne, Figs. 6 and 8, display panel 12 with bezel portion 14; Etienne, [0048], pixels in display panel 12); and 
an optical structure that overlaps and extends across the entire area of pixels, wherein the optical structure redirects light from the active display structures to a second area that is larger than the first area (Etienne, Figs. 6 and 8 diffusing member 16a and light indicated by arrows cover a larger area than display panel 12), the optical structure has a first surface that faces the pixels and an opposing second surface, and the second surface has a planar portion and curved edge portions (Etienne, [0047], diffusing member 16a can be a display cover plate 16; Etienne, Fig. 6, display cover plate 16 having a surface away from display panel 12 that has a planar portion and curved edge portion).
Etienne does not seem to explicitly teach the pixels are arranged in an array manner. 
However, in a related art of displays, Taniguchi teaches pixels of different colors arranged in an array is well-known in the art for a display panel (Taniguchi, Fig. 14).
At the time the invention was made, it would have been obvious to a person ordinary skill in the art to arranged the pixels in the display of Etienne in an array arrangement as suggested by Taniguchi. The suggestion/motivation would have been in order to properly display a color image (Taniguchi, [0010]).
Regarding claim 2, Etienne in view of Taniguchi teaches the limitations of the parent claim 1 and further teaches the optical structure is a first optical structure, the electronic device further comprising: 
a second optical structure interposed between the first optical structure and the array of pixels, wherein the second optical structure is configured to redirect the light from the active display structures (Etienne, Fig. 8, Fresnel lens array 48 and 50).
Regarding claim 3, Etienne in view of Taniguchi teaches the limitations of the parent claim 2 and further teaches the second optical structure has edge portions that are overlapped by the curved edge portions of the first optical structure (Etienne, Fig. 8, Fresnel lens array 50 covers bezel portion 14; Etienne, Fig. 6, curved portion of display cover plate 16 also covers bezel portion 14).
Regarding claim 5, Etienne in view of Taniguchi teaches the limitations of the parent claim 2 and further teaches the second optical structure comprises at least one lens (Etienne, Fig. 8, Fresnel lens array 48 and 50). 
Regarding claim 6, Etienne in view of Taniguchi teaches the limitations of the parent claim 5 and further teaches the at least one lens is a Fresnel lens (Etienne, Fig. 8, Fresnel lens array 48 and 50).
Regarding claim 12, Etienne teaches an electronic device (Etienne, [0003], mobile telephone with display device), comprising: 
pixels having a first area (Etienne, Figs. 6 and 8, display panel 12 with bezel portion 14; Etienne, [0048], pixels in display panel 12); 
a first optical structure that overlaps the pixels, wherein the first optical structure has a surface with a curved portion and a planar portion (Etienne, Figs. 6 and 8 diffusing member 16a; Etienne, [0047], diffusing member 16a can be a display cover plate 16; Etienne, Fig. 6, display cover plate 16 having a surface away from display panel 12 that has a planar portion and curved edge portion); and 
a second optical structure that is overlapped by the curved portion and the planar portion of the first optical structure, wherein the first and second optical structures redirect light from the pixels to a second area that is larger than the first area (Etienne, Fig. 8, Fresnel lens array 50 covers bezel portion 14 and display panel 12; Etienne, Fig. 6, curved portion of display cover plate 16 also covers bezel portion 14; Etienne, Figs. 6 and 8, light indicated by arrows cover a larger area than display panel 12).
Etienne does not seem to explicitly teach the pixels are arranged in an array manner. 
However, in a related art of displays, Taniguchi teaches pixels of different colors arranged in an array is well-known in the art for a display panel (Taniguchi, Fig. 14).
At the time the invention was made, it would have been obvious to a person ordinary skill in the art to arranged the pixels in the display of Etienne in an array arrangement as suggested by Taniguchi. The suggestion/motivation would have been in order to properly display a color image (Taniguchi, [0010]).
Regarding claim 13, Etienne in view of Taniguchi teaches the limitations of the parent claim 12 and further the first optical structure has a first surface facing the array of pixels, and wherein the surface with the curved portion and the planar portion is an opposing second surface (Etienne, Fig. 6, the curved and planer portion of cover plate 16 is on a surface away from the display panel 12).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etienne et al. (US Patent Pub. No. 2013/0235561 A1) in view of Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) and Fujii (US Patent Pub. No. 2011/0003619 A1).
Regarding claim 10, Etienne in view of Taniguchi teaches the limitations of the parent claim 1. Etienne in view of Taniguchi does not seem to explicitly teach a glass display cover layer that overlaps the optical structures.
At the time the invention was made, there had been a recognized problem or need in the art of mobile device and display to prevent shock and external force from being applied to a display to damage the display (Fujii, [0002]).
There were a finite number of identified and predictable potential solutions to the recognized need or problem, Fujii teaches a cover glass that overlaps the whole display/optical structure (Fujii, Fig. 1, cover glass 1).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
When incorporated in to the mobile device/display of Etienne in view of Taniguchi, the cover glass would cover the entire area of the display and hence overlaps the optical structure.
Regarding claim 11, Etienne in view of Taniguchi and Fujii teaches the limitations of the parent claim 10 and further teaches display are used widely in a mobile device (Etienne, [0003]). And that in mobile device, it generally includes a speaker port (Taniguchi, Fig. 1, speaker 6); and
wireless communication circuitry configured to transmit and receive radio-frequency signals (Taniguchi, Fig. 3, radio unit 50).
At the time the invention was made, it would have been obvious to a person ordinary skill in the art to further include the speaker port and a wireless communication in the display/device of Etienne in view of Taniguchi and Fujii. The suggestion/motivation would have been in order to property function as a mobile device, being that such elements are essential for a mobile device.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etienne et al. (US Patent Pub. No. 2013/0235561 A1) in view of Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) and Suzuki et al. (US Patent Pub. No. 2011/0254790 A1)
Regarding claim 18, Etienne in view of Taniguchi teaches the limitations of the parent claim 12. Etienne in view of Taniguchi does not seem to explicitly teach optically clear adhesive having opposing first and second surfaces, wherein the first surface directly contact the first optical structure and wherein the second surface directly contacts the second optical structure. 
However, in a related art of minimizing reducing thickness/gap between optical elements (Etienne, [0004]; Suzuki, [0004]), Suzuki teaches the use of clear adhesive between display and optical elements above it to remove air gap and reduce thickness (Suzuki, [0004] and Fig. 1, transparent adhesive sheet 1). 
At the time the invention was made, it would have been obvious to a person ordinary skill in the art to further include a clear adhesive to bond the different optical structures of Etienne in view of Taniguchi as suggested by Suzuki. The suggestion/motivation would have been in order to reduce air gap layer and thickness without losing optical property/visibility (Suzuki, [0002]-[0004])

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etienne et al. (US Patent Pub. No. 2013/0235561 A1) in view of Taniguchi et al. (US Patent Pub. No. 2004/0223049 A1) and Stark (US Patent Pub. No. 2006/0077544 A1).
Regarding claim 19, Etienne in view of Taniguchi teaches the limitations of the parent claim 12. Etienne in view of Taniguchi does not seem to explicitly teach a touch sensor formed on the surface of the first optical structure.
However, in a related art of directing light to a larger area with an optical structure with curved and planar surface, Stark teaches a touch sensor formed on a surface with curved and planar portions (Stark, Fig. 14 and [0092], touch-sensitive foil 90).
At the time the invention was made, it would have been obvious to a person ordinary skill in the art to further include a touch sensor as suggested by Stark in the display of Etienne in view of Taniguchi. The suggestion/motivation would have been in order to enable to cover the display into a touch-sensitive screen (Stark, [0092]), which allows a user to use the display as an input device.  


Allowable Subject Matter
Claim 20 is allowed.
Claims 4, 7-9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the edge portions of the second optical structure are separated by gaps and that the planar portion of the optical structure overlaps the gap in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claims 7-9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the structure of the Fresnel lens having a central opening in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 14, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the first surface of the first optical structure being planar and the touch sensor arranged with respect to the first surface in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claims 15-17, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the arrangement of the surface with the curved portion and planar portion facing the array of pixels in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the structure of the second optical structure and that the curved portion of the second optical structure overlapped by the curved edge portions of the curved edge portions of the first optical structure in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693